 94305 NLRB No. 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All subsequent dates are in 1990 unless otherwise noted.2The charge, amended charge, and complaint were sent by cer-tified mail to the Respondent's business address, but Region 34 re-
ceived from the United States Postal Service copies of the postal
service return receipts only with respect to the amended charge and
complaint.3The April 30, 1991 letter does not constitute a timely answer be-cause it does not specifically admit, deny, or explain each of the al-
legations in the complaints. See Sec. 102.20 of the Board's Rules
and Regulations. We also note that the letter alleged cessation of op-
erations and the death of Frank Laviero. Even if ture, these allega-
tions would not change the outcome of this proceeding. Cessation
of operations does not constitute a valid defense to the allegations
here. See Pimlico Elder Care, 296 NLRB 1086 (1989). Furthermore,Respondent Frank Laviero Co., Inc. is incorporated and therefore
survives the death of any individual.Frank E. Laviero Co., Inc./Alled Corporation andPlumbers and Pipefitters Local 39, United As-
sociation of Journeymen and Apprentices of
the Plumbing and Pipefitting Industry of the
United States and Canada, AFL±CIO andUnited Association of Journeymen and Ap-
prentices of the Plumbing and Pipefitting In-
dustry of the United States and Canada, AFL±
CIO, Plumbers Local No. 305 and Plumbersand Steamfitters Local 84, United Association
of Journeymen and Apprentices of the Plumb-
ing and Pipefitting Industry of the United
States and Canada, AFL±CIO. Cases 34±CA±4996, 34±CA±5032, and 34±CA±5106September 30, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHUpon a charge filed by Plumbers Local 39 on No-vember 30, 1990,1as amended December 27, in Case34±CA±4996, the General Counsel of the National
Labor Relations Board issued a complaint on March
29, 1991, against Frank E. Laviero Co., Inc./Alled Cor-
poration, the Respondent, alleging that it has violated
Section 8(a)(5), (3), and (1) of the National Labor Re-
lations Act. Although properly served copies of the
charge and complaint, the Respondent has failed to file
an answer.Upon a charge filed by Plumbers Local 305 on Jan-uary 3, 1991, as amended on March 29, 1991, in Case
34±CA±5032, the General Counsel of the National
Labor Relations Board issued a complaint on March
29, 1991, against the Respondent, alleging that it has
violated Section 8(a)(5), (3), and (1) of the National
Labor Relations Act. Although properly served with
copies of the charge, amended charge, and complaint,2the Respondent has failed to file an answer.Upon a charge filed by Plumbers Local 84 on Feb-ruary 25, 1991, in Case 34±CA±5106, the General
Counsel of the National Labor Relations Board issued
a complaint on April 8, 1991, against the Respondent,
alleging that it has violated Section 8(a)(5) and (1) of
the National Labor Relations Act. Although properly
served with copies of the charge and complaint, the
Respondent has failed to file an answer.On May 3, 1991, the General Counsel issued anorder further consolidating cases in Cases 34±CA±
4996, 34±CA±5032, and 34±CA±5106. Although prop-erly served with copies of the order, the Respondenthas filed no response.On May 24, 1991, the General Counsel filed a Mo-tion for Summary Judgment. On May 31, 1991, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. The Respondent filed no re-
sponse. The allegations in the motion are therefore un-
disputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regulationsprovides that the allegations in the complaint shall be
deemed admitted if an answer is not filed within 14
days from service of the complaint, unless good cause
is shown. The complaint states that unless an answer
is filed within 14 days of service, ``all of the allega-
tions in the complaint shall be deemed to be admitted
to be true and shall be so found by the Board.'' Fur-
ther, the undisputed allegations in the Motion for Sum-
mary Judgment disclose that the General Counsel, by
letters dated April 22 and 29, 1991, notified the Re-
spondent that unless an answer was received by April
29 and May 6, 1991, respectively, a Motion for Sum-
mary Judgment would be filed. A letter dated April 30,
1991, was received by the Regional Office of Region
34. It was written on the Respondent's letterhead, and
had that name typewritten in the signature area. How-
ever, it bore no signature. It stated that on March 28,
1991, the Union had the Respondent shut down in a
hearing. It also stated that on April 8, 1991, Frank
Laviero passed away.In the absence of good cause being shown for thefailure to file a timely answer,3we grant the GeneralCounsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONFrank E. Laviero Co., Inc. and Alled Corporation,collectively the Respondent, Connecticut corporations
with an office and place of business in Plainville, Con-
necticut, have been engaged as a mechanical contractor 95FRANK E. LAVIERO CO.4The description of this bargaining unit is not otherwise identifiedin the record.5Although the complaint alleges that Local 39 is the exclusiverepresentative of the unit employees by virtue of Sec. 9(a), it is
clear, based on both the complaint allegation that the Respondent
granted recognition to the Union without regard to majority status
and the complaint allegation limiting 9(a) status to the duration of
the applicable contracts, that the Respondent and Local 39 have es-
tablished an 8(f) relationship. Under the principles of John Deklewa& Sons, 282 NLRB 1375 (1987), enfd. sub nom. Iron Workers Local3 v. NLRB, 843 F.2d 770 (3d Cir. 1988), an 8(f) signatory uniondoes not acquire full 9(a) status based solely on an employer's adop-
tion of an 8(f) agreement. Accordingly, we find that Local 39 is the
limited exclusive representative of the Respondent's unit employees.
Id. at 1386±1387.6The description of this bargaining unit is not otherwise identifiedin the record.7See fn. 5, above.providing plumbing and pipefitting services in thebuilding and construction industry. During the 12-
month period ending March 31, 1991, in the course
and conduct of its business operations, the Respondent
provided services valued in excess of $50,000 to gen-
eral contractors in the building and construction indus-
try, including R. W. Granger and Sons, Inc., who are
directly engaged in interstate commerce. During the
12-month period ending March 31, 1991, R. W.
Granger and Sons, Inc., a Massachusetts corporation,
in the course and conduct of its business operations
performed services valued in excess of $50,000 in
States other than the State of Massachusetts. We find
that the Respondent is an employer engaged in com-
merce within the meaning of Section 2(6) and (7) of
the Act and that the Unions are labor organizations
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. Single EmployerRespondent Laviero and Respondent Alled havebeen affiliated business enterprises with common offi-
cers, ownership, directors, management, and super-
vision; have formulated and administered a common
labor policy affecting employees of these operations;
have shared common premises, facilities, and equip-
ment; have provided services for and made sales to
each other; have interchanged personnel with each
other; and have held themselves out to the public as
a single-integrated business enterprise. By virtue of the
operations described above, Respondent Laviero and
Respondent Alled constitute a single integrated busi-
ness enterprise and a single employer within the mean-
ing of the Act.B. The Representative Status of the Unions1. Local 39On or about July 28, 1988, Respondent Laviero en-tered into an acceptance agreement to be bound to the
collective-bargaining agreement between Local 39 and
the Central Mechanical Contractors Association, Inc.,
which was effective by its terms for the period August
1, 1987, to July 31, 1990 (the Central Association
Agreement). The collective-bargaining agreement pro-
vided, inter alia, for the recognition of Local 39 as the
exclusive representative of Respondent Laviero's em-
ployees in a unit described in article I, sections 1 and
2; article II, section 1; and article III, section 14Theemployees of the Respondent in the unit constitute a
unit appropriate for the purposes of collective bar-
gaining within the meaning of Section 9(b) of the Act.
About July 31, 1990, Respondent Laviero entered intoan interim agreement with Local 39 to be bound byany contract negotiated between the Central Associa-
tion and Local 39. About September 8, Local 39 and
the Central Association executed a collective-bar-
gaining agreement effective by its terms for the period
August 1, 1990, through July 31, 1995 (the Central
Association Agreement). Respondent Laviero recog-
nized Local 39 without regard to the majority status of
Local 39 under Section 9(a) of the Act. At all material
times since July 28, 1988, by virtue of Section 8(f),
Local 39 has been the limited exclusive collective-bar-
gaining representative of the unit (the Central Unit).52. Local 305About August 24, 1990, Respondent Laviero enteredinto an acceptance agreement adopting the collective-
bargaining agreement between Local 305 and the East-
ern Connecticut Mechanical Contractors Association,
effective by its terms for the period August 1, 1989,
to July 31, 1991 (the Eastern Association Agreement).
The collective-bargaining agreement, inter alia, pro-
vides for the recognition of Local 305 as the exclusive
representative of Respondent Laviero's employees in a
unit described in article I6The employees of the Re-spondent in the unit constitute a unit appropriate for
the purposes of collective bargaining within the mean-
ing of Section 9(b) of the Act. Respondent Laviero
granted recognition to Local 305 as described above
without regard to the majority status of Local 305
under Section 9(a) of the Act. At all material times
since August 24, by virtue of Section 8(f), Local 305
has been the limited exclusive collective-bargaining
representative of the unit (the Eastern unit).73. Local 84About August 8, 1990, Respondent Laviero enteredinto an acceptance agreement with Local 84 to be
bound by the terms of the collective-bargaining agree-
ment between Plumbers Local 76 and the Hartford Me-
chanical Contractors Association, Inc. for the period
July 1, 1989, through June 30, 1991 (the Hartford As-
sociation Agreement). The collective-bargaining agree- 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8The specific description of this bargaining unit is not otherwiseidentified in the record.9Local 84 derived from a merger of Plumbers Local 76 andPlumbers Local 218.10See fn. 5, above.ment, inter alia, provides for the recognition of Plumb-ers Local 76 as the exclusive representative of Re-
spondent Laviero's employees in a unit described in
article I8Since about March 1, 1990, Local 84 hasbeen the successor of Plumbers Local 769The employ-ees of the Respondent in the unit constitute a unit ap-
propriate for the purposes of collective bargaining
within the meaning of Section 9(b) of the Act. Re-
spondent Laviero granted recognition to Local 84 with-
out regard to the majority status of Local 84 under the
provisions of Section 9(a) of the Act. At all material
times since August 8, by virtue of Section 8(f), Local
84 has been the limited exclusive collective-bargaining
representative of the unit (the Hartford Unit).10C. Refusal to Comply with the Contracts1. Local 39Since about October 29, 1990, the Respondent hasfailed to continue in full force and effect all the terms
and conditions of the Central Association Agreement.
The terms and conditions of the agreement that the Re-
spondent failed to continue in full force and effect are
terms and conditions of employment of employees in
the Central Unit, and are mandatory subjects of bar-
gaining. The Respondent engaged in this conduct with-
out either the consent of or prior notice to Local 39,
and without having afforded Local 39 an opportunityto bargain as the exclusive representative of the Re-
spondent's employees in the Central Unit.We find that by this conduct the Respondent has re-fused to bargain in violation of Section 8(a)(5) and (1)
of the Act.2. Local 305Since about December 12, 1990, with respect to unitemployees employed at the Connecticut Department of
Transportation Garage jobsite in Old Saybrook, Con-
necticut, and since about December 29, with respect to
unit employees employed at the Niantic State Prison
jobsite in Niantic, Connecticut, the Respondent has ab-
rogated and refused to abide by the Eastern Associa-
tion Agreement. The terms and conditions of the
agreement that the Respondent failed to continue in
full force and effect are terms and conditions of em-
ployment of employees in the Eastern Unit, and are
mandatory subjects of bargaining. The Respondent en-
gaged in this conduct without either the consent of or
prior notice to Local 305, and without having afforded
Local 305 an opportunity to bargain as the exclusive
representative of the Respondent's employees in the
Eastern Unit.We find that by this conduct the Respondent has re-fused to bargain in violation of Section 8(a)(5) and (1)
of the Act.3. Local 84Since about September 1, 1990, the Respondent hasfailed to continue in full force and effect all the terms
and conditions of the Hartford Association Agreement
by failing to make the required benefit contributions
set forth in articles XVII, XVIII, and XIX of that
agreement. The terms and conditions of the agreement
the Respondent failed to continue in full force and ef-
fect are terms and conditions of employment of em-
ployees in the Hartford Unit, and are mandatory sub-
jects of bargaining. The Respondent engaged in this
conduct without either the consent of or prior notice to
Local 84, and without having afforded Local 84 an op-
portunity to bargain as the exclusive representative of
the Respondent's employees in the Hartford Unit.We find that by this conduct the Respondent has re-fused to bargain in violation of Section 8(a)(5) and (1)
of the Act.D. Termination of Employees1. Local 39Since about October 29, 1990, certain employees ofthe Respondent in the Central Unit ceased work
concertedly and engaged in a strike. The strike was
caused and prolonged by the unfair labor practices
committed by Respondent Laviero, which are set forth
in the Board's Decision and Order at 295 NLRB No.
13 (June 15, 1989). About December 6, 1990, Local
39, on behalf of all employees who engaged in the
strike, made unconditional offers for these employees
to return to their former positions of employment.
Since about December 6, the Respondent has failed
and refused to reinstate to their former positions of
employment the following named employees who en-
gaged in the strike:Anthony ChaplinskyLeonard Muselli
Ray DokasPhilipp Ritzzuto

Francis EspositoEdward Rubano

Fredrick FusoloGeorge Wagner
Dominick PerrottiJohn Wirtes
Since about December 10, the Respondent has failedand refused to reinstate as a group the employees re-
ferred to above and has, instead, made individual of-
fers of reinstatement to certain employees. The em-
ployees who have been offered reinstatement on an in-
dividual basis have rejected those offers and continued
the strike. The Respondent engaged in this conduct be-
cause the employees engaged in the strike and because
they joined, supported, or assisted Local 39, and en-
gaged in concerted activities for the purposes of collec- 97FRANK E. LAVIERO CO.11Any additional amounts owed with respect to these benefit con-tributions shall be calculated in the manner set forth in
Merryweather Optical Co., 240 NLRB 1213, 1216 fn. 7 (1979).12The undisputed complaint allegations reveal that the Respond-ent's piecemeal offers of reinstatement to former strikers were made
in retaliation for their protected activity, and thus did not toll the
remedy for employees offered the piecemeal reinstatement. See MyStore, Inc., 181 NLRB 321 (1970), enfd. in pertinent part 468 F.2d1146 (7th Cir. 1972).tive bargaining or other mutual aid or protection, andin order to discourage employees from engaging in
such activities.We find that the Respondent's failure to reinstatethe strikers, as described above, violated Section
8(a)(3) and (1) of the Act.2. Local 305About December 13, 1990, the Respondent termi-nated its employees Joseph Besabe, Lee Cone, and
Troy Chick. About December 29, the Respondent ter-
minated employees George Andrews and Lee Whipple.
The Respondent engaged in this conduct because these
employees joined, supported, or assisted Local 305 and
engaged in concerted activities for the purpose of col-
lective bargaining or other mutual aid or protection,
and in order to discourage employees from engaging in
such activities.We find that the Respondent terminated those em-ployees in violation of Section 8(a)(3) and (1) of the
Act.CONCLUSIONSOF
LAW1. By the acts described in section II,(C), the Re-spondent has failed and refused, and is failing and re-
fusing, to bargain collectively and in good faith with
the representative of its employees, and thereby the
Respondent has been engaging in unfair labor practices
within the meaning of Sections 8(a)(5) and (1) and
8(d) of the Act.2. By the acts and conduct described in sectionII,(D), the Respondent has discriminated, and is dis-
criminating, in regard to the hire or tenure or terms or
conditions of employment of its employees, thereby
discouraging membership in a labor organization, and
thereby the Respondent has been engaging in unfair
labor practices within the meaning of Section 8(a)(3)
and (1) of the Act.3. The unfair labor practices of the Respondent de-scribed above affect commerce within the meaning of
Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.We shall order the Respondent to make all contrac-tually required payments owing (1) under the agree-
ment with Local 39 since about October 29, 1990; (2)
under the agreement with Local 305 since about De-
cember 29, 1990; (3) under the agreement with Local
84 since about September 1, 1990.11We shall alsoorder the Respondent to make whole unit employeesfor any losses they suffered by the Respondent's fail-
ure to abide by the terms and conditions of its collec-
tive-bargaining agreements with each of the Unions as
indicated above. The monetary amounts are to be com-
puted in accordance with the Board's decisions in OgleProtection Service, 183 NLRB 682 (1970), and KraftPlumbing & Heating, 252 NLRB 891 fn. 2 (1980),enfd. 661 F.2d 940 (9th Cir. 1981), with interest to be
computed the in manner prescribed in New Horizonsfor the Retarded, 283 NLRB 1173 (1987).We have found that the Respondent unlawfully re-fused to reinstate Anthony Chaplinsky, Ray Dokas,
Francis Esposito, Fredrick Fusolo, Dominick Perrotti,
Leonard Muselli, Philipp Rizzuto, Edward Rubano,
George Wagner, and John Wirtes.12We have alsofound that it unlawfully discharged Joseph Besabe, Lee
Cone, Troy Chick, George Andrews, and Lee Whipple.
Therefore we shall order the Respondent to offer full
and immediate reinstatement to the above-named em-
ployees, and further order that they be made whole for
any loss of earnings or other benefits they may have
suffered as a result of the discrimination against them,
as prescribed in F.W. Woolworth Co
., 90 NLRB 289(1950), and with interest as computed in New Horizonsfor the Retarded, supra.Finally, we shall order the Respondent to removefrom its files any record of the above-described dis-
ciplinary action taken against the individual employees
named above, and to notify those individuals, in writ-
ing, that this action has been taken and that evidence
of the disciplinary action found unlawful will not be
used against them in any way, in accordance with Ster-ling Sugars, 261 NLRB 472 (1982).ORDERThe National Labor Relations Board orders that theRespondent, Frank E. Laviero Co., Inc./Alled Corp.,
Plainville, Connecticut, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Refusing to bargain collectively with the Plumb-ers and Pipefitters Local 39, United Association of
Journeymen and Apprentices of the Plumbing and
Pipefitting Industry of the United States and Canada,
AFL±CIO, by refusing since October 29, 1990, to
comply with the terms of the collective-bargaining
agreement with that Union effective from August 1,
1990, to July 31, 1995. 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''(b) Refusing to bargain collectively with the UnitedAssociation of Journeymen and Apprentices of the
Plumbing and Pipefitting Industry of the United States
and Canada, AFL±CIO, Plumbers Local No. 305, by
refusing since December 12, 1990, regarding the unit
employees employed at the Connecticut Department of
Transportation Garage jobsite in Old Saybrook, and
since December 29, 1990, regarding unit employees
employed at the Niantic State Prison jobsite, to comply
with the terms of the collective-bargaining agreement
with that Union effective from August 1, 1989, to July
31, 1991.(c) Refusing to bargain collectively with the Plumb-ers and Steamfitters Local 84, United Association of
Journeymen and Apprentices of the Plumbing and
Pipefitting Industry of the United States and Canada,
AFL±CIO, by refusing since September 1, 1990, to
comply with the terms of the collective-bargaining
agreement with that Union effective from July 1, 1989,
to June 30, 1991.(d) Refusing to reinstate previously striking employ-ees because they had engaged in union activities or
other protected concerted activities.(e) Discharging employees because they engaged inunion activities or other protected concerted activities.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Remit in accordance with the terms and condi-tions of each of the collective-bargaining agreements,
the required funds which were withheld since the dates
specified for each of the Unions, and make the em-
ployees and the funds whole in the manner set forth
in the remedy section of this decision.(b) Offer Anthony Chaplinsky, Ray Dokas, FrancisEsposito, Fredrick Fusolo, Dominick Perrotti, Leonard
Muselli, Philipp Rizzuto, Edward Rubano, George
Wagner, John Wirtes, Joseph Besabe, Lee Cone, Troy
Chick, George Andrews, and Lee Whipple immediate
and full reinstatement to their former jobs or, if those
jobs no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or any other
rights or privileges previously enjoyed, and make them
whole for any loss of earnings and other benefits suf-
fered as a result of the discrimination against them, in
the manner set forth in the remedy section of this deci-
sion.(c) Remove from its files any reference to the un-lawful discharges or failures to reinstate these employ-
ees and notify them in writing that this has been done
and that it will not use evidence of the failure to rein-
state or the discharges against them in any way.(d) Preserve and, on request, make available to theBoard and its agents for examining and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(e) Post at its facility in Plainville, Connecticut, inthe event it is still operating, copies of the attached no-
tice marked ``Appendix.''13Copies of the notice, onforms provided by the Regional Director for Region
34, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent im-
mediately upon receipt and maintained for 60 consecu-
tive days in conspicuous places including all places
where notices to employees are customarily posted.
Reasonable steps shall be taken by the Respondent to
ensure that the notices are not altered, defaced, or cov-ered by any other material. Sufficient signed copies of
the notice shall be furnished to the Regional Director
for posting by the Connecticut Department of Trans-
portation, the Niantic State Prison, and the Unions af-
fected, those entities willing.(f) In the event the Plainville facility is closed, takethe following action. Copies of the notice, on forms
provided by the Regional Director for Region 34, after
being signed by the Respondent's authorized represent-
ative, shall be mailed by the Respondent immediately
upon receipt to the last known address of each of the
employees in the three units who were employed by
the Respondent during the periods in which the unlaw-
ful conduct occurred.(g) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tion 99FRANK E. LAVIERO CO.To choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
refuse to bargain collectively with thePlumbers and Pipefitters Local 39, United Association
of Journeymen and Apprentices of the Plumbing and
Pipefitting industry of the United States and Canada,
AFL±CIO, by refusing since October 29, 1990, to
comply with the terms of the collective bargaining
agreement with that Union effective from August 1,
1990, to July 31, 1995.WEWILLNOT
refuse to bargain collectively with theUnited Association of Journeymen and Apprentices of
the Plumbing and Pipefitting Industry of the United
States and Canada, AFL±CIO, Plumbers Local 305, by
refusing since December 12, 1990, regarding our em-
ployees employed at the Connecticut Department of
Transportation Garage jobsite in Old Saybrook, and
since December 29, 1990, regarding our employees
employed at the Niantic State Prison jobsite, to comply
with the terms of our collective bargaining agreement
with that Union effective from August 1, 1989, to July
31, 1991.WEWILLNOT
refuse to bargain collectively with thethe Plumbers and Steamfitters Local 84, United Asso-
ciation of Journeymen and Apprentices of the Plumb-
ing and Pipefitting Industry of the United States and
Canada, AFL±CIO by refusing since September 1,
1990, to comply with the terms of the collective-bar-
gaining agreement with that Union effective from July
1, 1989, to June 30, 1991.WEWILLNOT
refuse to reinstate previously strikingemployees because they engaged in union or other pro-
tected concerted activities.WEWILLNOT
discharge employees for engaging inunion or other protected concerted activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
remit in accordance with the terms andconditions of each of the collective-bargaining agree-
ments, the required funds which were withheld since
the dates specified for each of the Unions, and make
the employees and the funds whole for any losses they
incurred as a result of our failure to abide the terms
and conditions of each of the collective-bargaining
agreements.WEWILL
offer Anthony Chaplinsky, Ray Dokas,Francis Esposito, Fredrick Fusolo, Dominick Perrotti,
Leonard Muselli, Philipp Rizzuto, Edward Rubano,
George Wagner, John Wirtes, Joseph Besabe, Lee
Cone, Troy Chick, George Andrews, and Lee Whipple
immediate and full reinstatement to their former jobs
or, if those jobs no longer exist, to substantially equiv-
alent positions, without prejudice to their seniority or
any other rights or privileges previously enjoyed, andWEWILL
make them whole for any loss of earningsand other benefits suffered as a result of the discrimi-
nation against them, less any net interim earnings, plus
interest.WEWILL
remove from our files any reference to theunlawful discharges or failures to reinstate these em-
ployees and WEWILL
notify them in writing that thishas been done and that evidence of the failure to rein-
state or the discharges will not be used against them
in any way.FRANKE. LAVIEROCO., INC./ALLEDCORPORATION